


Exhibit 10.1
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 8, 2015 (the
“Effective Date”), is made among NATIONAL PENN BANCSHARES, INC., a Pennsylvania
business corporation and registered bank holding company (“NPB”); NATIONAL PENN
BANK, a national banking association (“Bank”); and David B. Kennedy
(“Executive”) (NPB and Bank are sometimes referred to herein collectively as
“Employer”).
BACKGROUND


WHEREAS, the Executive is currently employed by each of NPB and Bank as its
Chief Banking Officer and Senior Executive Vice President, and NPB and Bank
desire to ensure the continued availability of the Executive’s services as
provided in this Agreement and Executive desires to provide such services to NPB
and Bank on the terms and conditions set forth herein.
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1.Term. This Agreement shall be for a term of three (3) years, beginning on the
Effective Date and ending on the day immediately prior to the 3rd anniversary of
such Effective Date, subject to the following:


(a)This Agreement may be terminated at any time as provided in Sections 8
through 12.


(b)If this Agreement is not terminated on or before the 2nd anniversary of the
Effective Date or any subsequent anniversary of the Effective Date, then, on
such date, the term of this Agreement shall be automatically extended by adding
one year to the term then remaining. For example, if this Agreement is still in
effect on the 2nd anniversary of the Effective Date, then, on such date, its
term shall be automatically extended so as to end on the day immediately prior
to the 4th anniversary of the Effective Date. Notwithstanding the foregoing,
there shall be no further extensions of the term of this Agreement beginning
with the first anniversary of the Effective Date that occurs after Executive
shall have reached age 63.


1.Position, Duties.


(a)During the time this Agreement is in effect, NPB and Bank will employ
Executive as Chief Banking Officer and Senior Executive Vice President, or, in
either case, in such other higher ranking executive officer positions as may
from time-to-time be assigned to Executive by the respective chief executive
officers of NPB and Bank. Executive accepts such employment, with such powers
and duties commensurate with Executive’s then existing titles as an executive
officer of NPB and Bank as may from time-to-time be determined by the respective
chief executive officers of NPB or Bank. Executive’s duties shall include
compliance with Employer’s Code of Conduct as in effect from time-to-time.


(b)Executive’s office will be located at the location of the executive officers
of NPB and Bank. Wherever maintained from time-to-time.



--------------------------------------------------------------------------------






(c)Executive will devote substantially all his time and attention to, and will
use his best energies and abilities in the performance of, his duties and
responsibilities as prescribed in this Section 2, and will not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or corporation which competes, conflicts, or
interferes with the performance of his duties hereunder in any way.
Notwithstanding the foregoing, Executive may perform community service
consistent with Employer policy and engage in activities on behalf of NPB or
Bank or for his own account, including personal investment activities (excluding
any personal investments in publicly-traded companies (other than NPB) with
voting power equal to five percent or more); provided, however, that all such
service or activities do not interfere with Executive’s performance of his
responsibilities under this Agreement.


(d)Executive acknowledges that NPB has currently in effect publicly
disseminated, Board of Directors-approved, stock ownership guidelines for
directors and executive officers that require a senior executive vice president
to own shares of NPB common stock with an aggregate value of at least two times
Base Salary (as defined below), with a five-year period for newly-hired officers
to achieve compliance with this requirement, which guidelines are subject to
change at any time in the discretion of the NPB Board of Directors. Executive
agrees to use commercially reasonable best efforts to achieve and maintain
compliance with these stock ownership guidelines, as presently in effect and as
they may be amended from time to time, provided that any amendments shall apply
equally to all executive officers of the same rank.


1.Base Compensation. Except as provided in Section 22, for all services to be
provided by Executive pursuant to Section 2, Employer will pay Executive a base
salary of at
least Three Hundred, Fifty-Eight Thousand, Nine-Hundred and Thirty-Nine Dollars
($358,939) per year (“Base Salary”). Employer shall pay such salary to Executive
in approximately equal installments during each year on the customary salary
payment dates of Employer, and such salary shall be subject to applicable income
tax withholding, deductions required by law, and other deductions authorized by
Executive. Executive shall not be entitled to any additional compensation for
service as a director or committee member of any subsidiary or other company
affiliated with NPB or Bank, if so elected. Employer will evaluate Executive’s
performance annually and Executive shall be eligible for annual merit increases
in Base Salary in the discretion of NPB and Bank. Except as provided in Section
22, a Base Salary increase shall, when it takes effect, become the new minimum
Base Salary required thereafter by this Section 3.


2.Health Insurance, Benefit Plans, Stock Compensation Plans, etc.


(a)In addition to the compensation payable to Executive pursuant to Section 3
hereof, Executive shall be entitled, during the time this Agreement is in
effect, to participate in all health insurance and benefit plans, group
insurance, pension or profit-sharing plans, or other plan or plans providing
benefits applicable generally to employees of NPB or Bank which are presently in
force or which may hereafter be adopted by NPB or Bank.


(b)Executive shall also be eligible during the time this Agreement is in effect
for receipt of stock options or restricted stock commensurate with his positions
with NPB and Bank, pursuant to NPB’s Long-Term Incentive Compensation Plan or
any successor or additional stock option plan or stock compensation plan which
may hereafter be adopted by NPB for officers and other key employees of NPB and
its subsidiaries. Any discretionary terms of grants or awards to Executive
(other than with respect to amount) shall be consistent with grants or awards to
other senior officers generally.

2

--------------------------------------------------------------------------------








3.Bonuses. As additional compensation for services rendered hereunder, Executive
shall be entitled during the time this Agreement is in effect:


(a)To participate as a “Category AA Participant” in NPB’s annual Executive
Incentive Plan (the “EIP”), assuming such plan remains in effect, or at an
equivalent level in any successor executive bonus plan covering the officers of
NPB or Bank which may hereafter be adopted by NPB or Bank;


(b)To receive any discretionary bonus that may be awarded to his under the EIP
or such successor executive bonus plan. Executive acknowledges that this Section
5 does not preclude NPB’s or Bank's Board of Directors, as the case may be, from
amending or terminating the EIP or any other executive bonus plan in accordance
with its terms.


4.Other Benefits. Except as provided in Section 22, as additional compensation
for services rendered hereunder, Executive shall be entitled during the time
this Agreement is in effect:


(a)To life insurance coverage and long-term disability insurance coverage at no
expense to Executive, in at least such amounts and on such terms and conditions
as are such insurance coverages for other Senior Executive Vice Presidents that
are in effect on the date of this Agreement;


(b)To the receipt of an automobile allowance, in such amount as shall be
determined by Employer from time to time, in Employer’s sole discretion, but
approximately seven hundred dollars ($700) per month; and


(c)To reasonable vacation and sick leave in accordance with Employer policy, as
the same may be revised from time to time.


5.Change in Control.


(a)If a Change in Control (as defined below) shall occur during the time this
Agreement is in effect, and if within twenty-four (24) months after the
effective date of the Change in Control, there shall be:


(1)Any involuntary termination of Executive’s employment (other than for Cause
(as defined in Section 11(a));


(2)Any reduction in Executive’s title, responsibilities or authority, including
such title, responsibilities or authority as such may be increased from time to
time;


(3)Any reduction in Executive’s Base Salary in effect immediately prior to a
Change in Control, or any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under any of the pension, life
insurance, medical, health and accident, disability or other employee plans of
NPB or an Affiliate (as defined below) in which Executive participated
immediately prior to a Change in Control, or the taking of any action that would
materially reduce any of such compensation or benefits in effect at the time of
the Change in Control, unless such reduction relates to a reduction applicable
to all employees generally;


(4)Any reassignment of Executive beyond a thirty (30) mile commute by automobile
from Allentown, Pennsylvania; or

3

--------------------------------------------------------------------------------






(5)Any requirement that Executive travel in performance of his duties on behalf
of NPB or an Affiliate for a greater period of time during any year than was
required of Executive during the year preceding the year in which the Change in
Control occurred (each of the foregoing, a “Triggering Event”);


Then, at the option of Executive, exercisable by Executive within twenty-four
(24) months of the occurrence of any Triggering Event, Executive may resign from
employment (or, if involuntarily terminated, give notice of intention to collect
benefits hereunder) by delivering a notice in writing to NPB, in which case
Executive shall be entitled to (1) a lump sum cash severance payment equal to
200% of the sum of Executive’s Base Salary in effect immediately prior to the
Change in Control and the Executive’s Average Annual Bonus (as defined below),
which Employer shall pay to Executive within fifteen (15) days of Executive’s
termination of employment, and to (2) continuation of the benefits set forth in
Section 6(a) and 6(b) for two (2) years from and after the date of termination
of employment. The term of this Agreement shall end on the date of Executive’s
termination of employment under this Section.


(b)“Affiliate” means any corporation which is included within a “controlled
group of corporations” including NPB, as determined under Code Section 1563.


(c)“Average Annual Bonus” means the average of the annual incentive compensation
bonuses earned by Executive pursuant to Section 5 of this Agreement for either
the three completed fiscal years immediately preceding the fiscal year in which
the termination occurs, or for such lesser number of fiscal years completed
after 2012 that immediately precede the fiscal year in which the termination
occurs, whichever is applicable.


(d)“Change in Control” means:


(1)An acquisition by any “person” or “group” (as those terms are defined or used
in Section 13(d) of the Exchange Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of NPB representing
30% or more of the combined voting power of NPB’s securities then outstanding;


(2)A merger, consolidation or other reorganization of Bank, except where the
resulting entity is controlled, directly or indirectly, by NPB;


(3)A merger, consolidation or other reorganization of NPB, except where
shareholders of NPB immediately prior to consummation of any such transaction
continue to hold at least a majority of the voting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of NPB's Board of Directors;


(4)A sale, exchange, transfer or other disposition of substantially all of the
assets of the Employer to another entity, except to an entity controlled,
directly or indirectly, by NPB;


(5)A sale, exchange, transfer or other disposition of substantially all of the
assets of NPB to another entity, or a corporate division involving NPB; or


(6)A contested proxy solicitation of the shareholders of NPB that results in the
contesting party obtaining the ability to cast 25% or more of the votes entitled
to be cast in an election of directors of NPB.

4

--------------------------------------------------------------------------------








(e)“Code” means the Internal Revenue Code of 1986, as amended, and as the same
may be amended from time to time.


(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(g)Executive shall not be required to mitigate the amount of any payment
provided for in Section 7(a) by seeking other employment or otherwise, nor shall
the amount of any payment or benefit provided for in Section 7(a) be reduced by
any compensation earned by Executive as the result of employment by another
employer or by reason of Executive's receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.


6.Termination--Disability. Employer may terminate Executive’s employment at any
time if Executive shall suffer a Disability for a period of 180 consecutive
days. “Disability” means that, because of Executive’s injury or sickness,
Executive cannot perform each of the material duties of his regular occupation,
as determined by Employer in good faith. In such event:


(a)This Agreement shall terminate on the date of Executive's termination of
employment; and


(b)Executive shall receive benefits under Employer’s long-term disability
insurance policy, to the extent provided for in any policy that may then be in
effect.


7.Termination--Death. If Executive’s employment is terminated because of
Executive’s death:


(a)This Agreement shall terminate at that time;


(b)Within 30 days of the date of death, Employer shall pay to Executive’s
estate, in one lump sum, an amount equal to the total amount of Base Salary
remaining to be paid to Executive through the date of death.


8.Voluntary Termination. Executive may terminate his employment with Employer at
any time. In such event:


(a)This Agreement shall terminate at that time; and


(b)Employer shall not be obligated to pay Executive any further Base Salary or
otherwise, except that the following shall remain due and payable by Employer to
Executive notwithstanding termination of this Agreement:


(1)Base Salary, if any, accrued and unpaid through the date of voluntary
termination; and


(2)The amount payable to Executive pursuant to Section 7(a), if any.


9.Termination--Cause. Nothing contained in this Agreement shall be construed to
prevent Employer from terminating the employment of Executive hereunder at any
time for Cause.


(a)“Cause” means the occurrence of either of the following:

5

--------------------------------------------------------------------------------






(1)Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
or a crime of falsehood or involving moral turpitude; or


(2)The willful failure by Executive to substantially perform his duties to
Employer, other than a failure resulting from Executive’s incapacity as a result
of the Executive’s Disability, which willful failure results in demonstrable
material injury and damage to Employer, and which willful failure continues
uncured after thirty (30) days’ notice containing specific written instructions
relating to the matter.


Notwithstanding the foregoing, Executive’s employment shall not be deemed to
have been terminated for Cause if such termination took place as a result of:


(3)Questionable judgment on the part of Executive;


(4)Any act or omission believed by Executive in good faith, to have been in or
not opposed to the best interests of Employer; or


(5)Any act or omission in respect of which a determination could properly be
made that Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the Bylaws of NPB
or Bank or the laws of the Commonwealth of Pennsylvania, or the directors’ and
officers’ liability insurance of NPB or Bank, in each case as in effect at the
time of such act or omission.


(b)If Employer proposes to terminate Executive’s employment for Cause, Employer
shall give Executive written notice specifying the exact circumstances relating
to Cause and an opportunity for Executive to appear before a meeting of the
Board of Directors of NPB, with his counsel, if he so desires.


(c)If Employer terminates Executive’s employment for Cause:


(1)Employer shall give Executive a written notice of termination effective on
the date specified by Employer in said notice, which notice shall contain a full
statement of the facts and reasons for such termination;


(2)This Agreement shall terminate at such time; and


(3)Employer shall not be obligated to pay Executive any further Base Salary or
otherwise, except for Base Salary, if any, accrued and unpaid through the date
of termination.


10.Termination--Without Cause. Employer may terminate Executive’s employment at
any time without Cause (defined in Section 11(a)). In such event:


(a)This Agreement shall remain in effect for two (2) years from and after the
date of termination of employment and shall terminate at the end of such period;


(b)Employer shall continue to pay Executive the Base Salary for two (2) years
from and after the date of termination of employment;


(c)Employer shall continue to provide Executive with the benefits set forth in
Section 6(a) and 6(b) for two (2) years from and after the date of termination
of employment;

6

--------------------------------------------------------------------------------








(d)If a Change in Control (defined in Section 7(d)) shall occur prior to the end
of the term of this Agreement, as then revised pursuant to Section 12(a),
Employer shall pay to Executive the payment to which Executive is entitled
pursuant to Section 7(a); and


(e)Executive shall not receive any other employee benefits, including any other
benefits described in Section 6 of this Agreement that are not addressed in
Section 12(c), or be entitled to participate in any other plan or plans
providing benefits generally to employees of Employer which are presently in
effect or which may hereafter be adopted by Employer, for the remainder of the
term of this Agreement, as then revised.


11.Non-Competition. Executive acknowledges that NPB is a registered bank holding
company engaged principally in the commercial and retail banking business and
the trust and asset management business (collectively, the “Business”) through
its ownership, support, operation and management of its direct subsidiaries
which, as of the date hereof, includes Bank, and their direct and indirect
subsidiaries. During the term of this Agreement (including as may be revised by
Section 12(a) above) plus, in the case of Executive’s voluntary termination of
his employment pursuant to Section 10 hereof, the remaining term of this
Agreement that was in effect immediately prior to such termination, Executive
shall not, directly or indirectly, acting alone or in conjunction with others:


(a)Engage as a director, officer, employee, partner, shareholder, consultant,
agent or in any other capacity, in the Business in competition with NPB, Bank or
any other future NPB direct or indirect subsidiary, in any location within the
Commonwealth of Pennsylvania or the State of Delaware that is:


(1)During such time as the executive offices of NPB and Bank are located in
Allentown, Lehigh County, Pennsylvania----Within fifty (50) miles of Allentown,
Lehigh County, Pennsylvania;


(2)If the executive offices of NPB and Bank are moved from Allentown, Lehigh
County, Pennsylvania to a new location, and if Executive is employed by Employer
on the date of such move, then during such time as the executive offices of NPB
and Bank are located at such new location (but not beyond the time period
provided in the first paragraph of this Section)----Within fifty (50) miles of
the new location of the executive offices of NPB and Bank, wherever that may be;


(3)If the executive offices of NPB and Bank are moved from a
successor-to-Allentown location to a new location, and if Executive is employed
by Employer on the date of such move, then during such time as the executive
offices of NPB and Bank are located at such new location (but not beyond the
time period provided in the first paragraph of this Section 13)----Within fifty
(50) miles of the new location of the executive offices of NPB and Bank,
wherever that may be; it being understood that Section 13(a)(3) shall apply to
any further relocation or relocations that may occur within the time period
provided in the first paragraph of this Section 13; and it being further
understood that the geographic limitation relating to the Commonwealth of
Pennsylvania and the State of Delaware set forth in this Section 13(a) shall not
apply if the executive offices of NPB and Bank are ever relocated outside of the
Commonwealth of Pennsylvania;


(b)Request any customers of NPB, Bank, or any other future NPB direct or
indirect subsidiary, to curtail or cancel their business with NPB, Bank, or any
other future NPB direct or indirect subsidiary, excluding himself and any
customer who is a relative of Executive; or



7

--------------------------------------------------------------------------------






(c)    Induce, or attempt to influence, any employee of NPB, Bank or any other
current or future NPB direct or indirect subsidiary to terminate employment with
NPB, Bank, or any other current or future NPB direct or indirect subsidiary, or
to enter into any employment or other business relationship with any other
person (including Executive), firm or corporation.


Executive recognizes that immediate and irreparable damage will result to
Employer if Executive breaches any of the terms and conditions of this Section
13 and, accordingly, Executive hereby consents to the entry by any court of
competent jurisdiction of an injunction against him to restrain any such breach,
in addition to any other remedies or claims for money damages which Employer may
seek. Executive represents and warrants to Employer that his experience and
capabilities are such that he can obtain employment in business without
breaching the terms and conditions of this Section 13, and the enforcement
hereof by injunction or otherwise will not prevent him from earning a
livelihood.


12.Non-Disclosure. During the time this Agreement is in effect and thereafter
for a period of three (3) years, Executive shall not, directly or indirectly,
acting alone or in conjunction with others, disclose to any person, firm or
corporation any of the following information: any trade secret, any details of
organization or business affairs, any names of past or present customers,
consumers or employees, or any other proprietary data or confidential
information, of NPB, Bank or of any of NPB’ other direct or indirect, present or
future, subsidiaries or affiliates; provided, however, that disclosure of such
information within the scope of Executive’s employment, disclosure of such
information as is required by law, and disclosure of such information already in
the public domain through no fault of Executive, shall not be prohibited by this
Section. Employer may enforce the provisions of this Section by suit for
damages, injunction, or both. Executive agrees that Employer would be
irreparably injured by the breach of any provision of this Section, and money
damages alone would not be an appropriate measure of the harm to Employer from
such continuing breach. Therefore, equitable relief, including specific
performance of the provisions of this Section by injunction, would be an
appropriate remedy for the breach of these provisions.


13.Release of Non-Competition Covenant. Notwithstanding Section 13 of this
Agreement, if Employer terminates Executive’s employment without Cause pursuant
to Section 12 of this Agreement, Executive may, at his option, at any time prior
to termination of this Agreement pursuant to Section 12(a), elect to accept a
position with another firm otherwise prohibited by Section 13(a) of this
Agreement, in which case:


(a)Executive shall concurrently give Employer written notice of such election;


(b)This Agreement shall terminate immediately, including without limitation
Section 13 hereof;


(c)Employer shall immediately cease making any payments pursuant to Section
12(b) of this Agreement; and


(d)All other provisions of Section 12 shall remain unaffected.


14.No Disparagement. During the time this Agreement is in effect and thereafter
indefinitely, Executive shall not, directly or indirectly, acting alone or in
conjunction with others, disparage or criticize NPB, Bank or any other direct or
indirect, present or future NPB banking subsidiary, or any of their respective
present or future directors, officers, employees, agents or attorneys
(collectively, the “NPB Parties”), and the NPB Parties shall not, directly or
indirectly, acting alone or in conjunction with others, disparage or criticize
Executive.







8

--------------------------------------------------------------------------------








15.Binding Effect, Assignment.


(a)This Agreement shall be binding upon and inure to the benefit of NPB and
Bank, and it shall be assignable to: (A) any direct or indirect wholly-owned
subsidiary of NPB, provided that NPB and Bank shall remain jointly and severally
liable with such affiliated assignee for all obligations of NPB and Bank herein;
and (B) any corporation, bank or other entity which may acquire NPB’s or Bank’s
business or all or substantially all of the assets of NPB or Bank, or with or
into which NPB or Bank may be merged or consolidated, as provided in Section
17(b).


(b)Each of NPB and Bank shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of NPB or Bank to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that NPB or
Bank would be required to perform it if no such succession had taken place.
Failure to obtain such assumption and agreement prior to the effectiveness of
any such succession shall constitute a breach of this Agreement, in which case a
Change in Control (as defined in Section 7(d)) shall be deemed to have occurred
and Executive shall have the immediate right to take the actions and receive the
payments provided in Section 7 hereof. As used in this Agreement, “NPB” and
“Bank” shall mean NPB and Bank as previously defined and any successor to the
business and/or assets of NPB or Bank as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.


(c)This Agreement shall be binding upon and inure to the benefit of Executive,
his personal and legal representatives, heirs, distributees, devisees and
assigns. Notwithstanding the foregoing, the obligations and duties of Executive
hereunder shall be personal and not assignable or delegable by him in any manner
whatsoever.


16.Exclusive Benefit. Neither Executive, his spouse nor any other person shall
have the right to commute, sell, assign, transfer or otherwise convey the right
to receive any payments hereunder, which payment and the right thereto are
expressly declared to be non-assignable and non-transferable. If there is any
attempted assignment or transfer, neither NPB nor Bank shall have any further
liability hereunder. The interest of any beneficiary in any benefits hereunder
shall not be subject to attachment, execution or sequestration for any debts,
contracts, obligations or liabilities of any beneficiary and shall not be
subject to pledge, assignment, conveyance or attachment.


17.Excess Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the NPB or the Bank to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (each, a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to the excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then if the total of such Payments to the
Executive, exceeds 2.99 times the Executive's “base amount” as defined in
Section 280G of the Code, then the Executive may elect to have the cash
severance payments payable under this Agreement reduced to the maximum amount
that would be payable without subjecting the Executive to the excise tax imposed
by Section 4999 of the Code.


18.Unsecured General Creditor. If NPB or Bank shall acquire an insurance policy
or any other asset in connection with its liabilities hereunder, neither
Executive, his spouse nor any other person shall have any right with respect to,
or claimed against, such policy or other asset. Executive shall remain at all
times an unsecured general creditor with respect to any amount payable
hereunder.

9

--------------------------------------------------------------------------------








19.Legal Fees and Expenses. Employer shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence and counsel and
expenses included in connection with an arbitration or in other litigation or
appeal) incurred by the Executive as a result of his seeking to obtain or
enforce any right or benefit provided by any provision of this Agreement, but
only if Executive's efforts in seeking to obtain or enforce any such right or
benefit are successful.


20.Exception for Across-the-Board Actions. If, during the term of this
Agreement, the Boards of Directors of NPB and Bank shall determine, acting in
good faith and with a reasonable basis, that it is in the best interests of NPB,
Bank and NPB’s shareholders to implement one or more broad, across-the-board
cost-cutting measures for all members of senior management, then,
notwithstanding Sections 3, 4, 5 and 6, Executive’s base compensation and other
benefits may be reduced in accordance with such cost-cutting measures in a
manner consistent with any such reductions in base compensation and/or other
benefits for other senior officers generally.


21.Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given upon delivery if delivered personally or two business
days after mailing if mailed by prepaid, registered or certified mail, return
receipt requested, addressed as follows:


If to Employer, to:


Scott V. Fainor
President and Chief Executive Officer
National Penn Bank
645 Hamilton Street, Suite 1100
Allentown, PA 18101


If to Executive, to:


David B. Kennedy


At the address last appearing on the personnel records of the Executive or to
such other address as may have been previously furnished by the party to the
other by notice given in the manner provided herein.


22.Entire Agreement. This Agreement is intended by the parties to constitute and
does constitute the entire agreement between NPB, Bank and Executive with
respect to the employment of Executive by NPB and Bank. This Agreement
supersedes any and all prior agreements, understandings, negotiations and
discussions of the parties, whether oral or written, including without
limitation the Executive Agreement dated February 1, 2008 and Amendatory
Agreement dated as of January 27, 2010, both of which were between Executive,
NPB and Bank, and their enclosure.


23.Amendment. This Agreement may be amended, modified, waived, discharged or
terminated only by an instrument in writing signed by Executive, an authorized
officer of NPB or an authorized officer of Bank, as the case may be, against
whom or which enforcement of the amendment, modification, waiver, discharge or
termination is sought.


24.Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic internal law of the Commonwealth of Pennsylvania.

10

--------------------------------------------------------------------------------








25.Interpretation of Provisions. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Without limiting the
generality of the foregoing, if a court of competent jurisdiction shall
determine that the time or geography provisions of Section 13 are not
reasonable, then such provision(s) shall be reformed to reflect such period of
time or geographical areas as the court shall determine to be reasonable and
enforceable.


26.Captions. The captions contained in this Agreement are for reference purposes
only and are not part of this Agreement.


27.Joint and Several Obligations. All obligations of NPB and Bank herein shall
be joint and several obligations.


28.Survival. Notwithstanding any termination of this Agreement, the provisions
of Sections 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21 and 23 through
30 shall, except as otherwise expressly provided herein, survive such
termination and remain in full force and effect.


29.Approval by Compensation Committee. This Agreement is subject to review and
prior approval by the Compensation Committee of the NPB Board of Directors, and
shall not take effect and be binding upon NPB or Bank unless and until after
such approval shall have been granted.




[SIGNATURE PAGE TO FOLLOW]






    

11

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
 
 
 
NATIONAL PENN BANCSHARES, INC.
NATIONAL PENN BANK
 
 
 
By:
/s/ Scott V. Fainor
 
By:
/s/ Scott V. Fainor
Name:
Scott V. Fainor
 
Name:
Scott V. Fainor
Title:
President & Chief Executive Officer
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
EXECUTIVE
 
 
 
Witness:
/s/ Sean P. Kehoe
 
/s/ David B. Kennedy
 
David B. Kennedy













[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]





12